No opinion. Court declines to consider this appeal, (submitted without argument,) for the reason that the papers contained in the appeal book are not certified to be “a copy of the papers used before the court on the hearing of the motion,” as required by section 1353 of the Code of Civil Procedure; also that the case, which is a part of the appeal book, was not procured to be settled and signed by the judge before whom the action was tried, as required by sections 997 and 999 of the Code of Civil Procedure and rule 35 of general rules of practice.